         Case 1:19-cv-02795-RBW Document 37 Filed 09/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
BENJAMIN BROWN,                      )
                                     )
            Plaintiff,              )
                                    )
      v.                            )   Civil Action No. 19-2795 (RBW)
                                    )
FEDERAL BUREAU OF PRISONS,          )
                                    )
            Defendant.              )
____________________________________)

                                               ORDER

       On August 10, 2020, the proposed intervenor, Martin S. Gottesfeld, filed his fourth

motion for an extension of time to file a reply in support of his motion to intervene, see Motion

for an Extension of Time (Aug. 10, 2020), ECF No. 34, which the Court granted, see Order at 1

(Aug. 18, 2020), ECF No. 35. However, the Court noted that it "will not grant any additional

requests by the proposed intervenor to extend this deadline." Id. Thereafter, Gottesfeld filed

another motion for an extension of time to file a reply in support of his motion to intervene. See

Motion for an Extension of Time (Aug. 18, 2020), ECF No. 36. In light of the Court's previous

warning that it would not grant any additional requests by Gottesfeld to extend his deadline to

file a reply in support of his motion, it is hereby

       ORDERED that the proposed intervenor’s Motion for an Extension of Time, ECF No.

36, is DENIED. It is further

       ORDERED that the Clerk of the Court shall forthwith mail copies of this Order to the

plaintiff’s and the proposed intervenor’s addresses on record.
 Case 1:19-cv-02795-RBW Document 37 Filed 09/02/20 Page 2 of 2




SO ORDERED this 2nd day of September, 2020.



                                              REGGIE B. WALTON
                                              United States District Judge




                                  2
